Exhibit 10.4

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of March 28, 2019 by and among Aileron Therapeutics, Inc., a Delaware
corporation (the “Company”), and the “Investors” named in that certain
Securities Purchase Agreement by and among the Company and the Investors (the
“Purchase Agreement”). Capitalized terms used herein have the respective
meanings ascribed thereto in the Purchase Agreement unless otherwise defined
herein.

The parties hereby agree as follows:

1.    Certain Definitions.

As used in this Agreement, the following terms shall have the following
meanings:

“Investors” means the Investors identified in the Purchase Agreement and any
Affiliate or permitted transferee of any Investor who is a subsequent holder of
Registrable Securities.

“Prospectus” means (i) the prospectus included in any Registration Statement, as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference in such prospectus, and (ii) any “free writing prospectus” as defined
in Rule 405 under the 1933 Act.

“Register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the 1933 Act (as defined below), and the declaration or ordering of
effectiveness of such Registration Statement or document.

“Registrable Securities” means (i) the Shares, (ii) the Common Warrant Shares,
(iii) the Pre-Funded Warrant Shares and (iv) any other securities issued or
issuable with respect to or in exchange for Shares, Common Warrant Shares or
Pre-Funded Warrant Shares, whether by merger, charter amendment or otherwise,
(v) shares of Common Stock held by trusts and other entities affiliated with
Muneer A. Satter as of the date hereof and (vi) any other securities issued or
issuable with respect to or in exchange for such shares of Common Stock, whether
by merger, charter amendment or otherwise; provided, that, a security shall
cease to be a Registrable Security upon (A) sale pursuant to a Registration
Statement or Rule 144 under the 1933 Act, or (B) such security becoming eligible
for sale without restriction or limitation by such Investor (and any of its
Affiliates whose shares must be aggregated with those of such Investor under
Rule 144) pursuant to Rule 144 and without the requirement to be in compliance
with Rule 144(c)(1) (or any successor thereto) promulgated under the 1933 Act.

“Registration Statement” means any registration statement of the Company under
the 1933 Act that covers the resale of any of the Registrable Securities
pursuant to the provisions of this Agreement, amendments and supplements to such
Registration Statement, including post-effective amendments, all exhibits and
all material incorporated by reference in such Registration Statement.



--------------------------------------------------------------------------------

“Required Investors” means the Investors holding a majority of the Registrable
Securities outstanding from time to time.

“SEC” means the U.S. Securities and Exchange Commission.

2.    Registration.

(a)    Registration Statements.

(i)    Promptly following the Closing Date but no later than thirty (30) days
after the Closing Date (the “Filing Deadline”), the Company shall prepare and
file with the SEC one Registration Statement covering the resale of all of the
Registrable Securities. Subject to any SEC comments, such Registration Statement
shall include the plan of distribution attached hereto as Exhibit A; provided,
however, that no Investor shall be named as an “underwriter” in such
Registration Statement without the Investor’s prior written consent. Such
Registration Statement also shall cover, to the extent allowable under the 1933
Act and the rules promulgated thereunder (including Rule 416), such
indeterminate number of additional shares of Common Stock resulting from stock
splits, stock dividends or similar transactions with respect to the Registrable
Securities. Such Registration Statement (and each amendment or supplement
thereto, and each request for acceleration of effectiveness thereof) shall be
provided in accordance with Section 3(c) to the Investors prior to its filing or
other submission. If such Registration Statement covering all of the Registrable
Securities is not filed with the SEC on or prior to the Filing Deadline, the
Company will make pro rata payments to each Investor or its designees then
holding Registrable Securities, as liquidated damages and not as a penalty, in
an amount equal to 1% of the aggregate amount invested by such Investor for each
30-day period or pro rata for any portion thereof following the Filing Deadline
for which no such Registration Statement is filed with respect to the
Registrable Securities. Such payments shall constitute the Investors’ exclusive
monetary remedy for such events, but shall not affect the right of the Investors
to seek injunctive relief. Such payments shall be made to each Investor or its
designees then holding Registrable Securities in cash no later than three
(3) Business Days after the end of each 30-day period (the “Payment Date”).
Interest shall accrue at the rate of 1% per month on any such liquidated damages
payments that shall not be paid by the applicable Payment Date until such amount
is paid in full. Notwithstanding the foregoing, the Company and the Investors
agree that the Company will not be liable for any liquidated damages under this
Section 2(a)(i) with respect to any Common Warrant Shares or Pre-Funded Warrant
Shares prior to their issuance.

(ii)    So long as Registrable Securities remain outstanding, promptly following
the date (the “Qualification Date”) upon which the Company becomes eligible to
use a registration statement on Form S-3 to register the Registrable Securities
for resale, but in no event more than thirty (30) days after the Qualification
Date (the “Qualification Deadline”), the Company shall file a registration
statement on Form S-3 covering all of the Registrable Securities (or a
post-effective amendment on Form S-3 to a registration statement on Form S-1) (a
“Shelf Registration Statement”) and shall use commercially reasonable efforts to
cause such Shelf Registration Statement to be declared effective as promptly as
practicable thereafter. Subject to any SEC comments, such Shelf Registration
Statement shall include the plan of distribution attached hereto as Exhibit A;
provided, however, that no Investor shall be named as

 

2



--------------------------------------------------------------------------------

an “underwriter” in such Shelf Registration Statement without the Investor’s
prior written consent. Such Shelf Registration Statement also shall cover, to
the extent allowable under the 1933 Act and the rules promulgated thereunder
(including Rule 416), such indeterminate number of additional shares of Common
Stock resulting from stock splits, stock dividends or similar transactions with
respect to the Registrable Securities. So long as Registrable Securities remain
outstanding, if a Shelf Registration Statement covering the Registrable
Securities is not filed with the SEC on or prior to the Qualification Deadline,
the Company will make pro rata payments to each Investor or its designees then
holding Registrable Securities, as liquidated damages and not as a penalty, in
an amount equal to 1% of the aggregate amount invested by such Investor for the
Registrable Securities then held by such Investor for each 30-day period or pro
rata for any portion thereof following the Qualification Deadline for which no
such Registration Statement is filed with respect to the Registrable Securities.
Such payments shall constitute the Investors’ exclusive monetary remedy for such
events, but shall not affect the right of the Investors to seek injunctive
relief. Such payments shall be made to each Investor or its designees then
holding Registrable Securities in cash no later than three (3) Business Days
after the end of each 30-day period. Interest shall accrue at the rate of 1% per
month on any such liquidated damages payments that shall not be paid by the end
of each 30-day period until such amount is paid in full. Notwithstanding the
foregoing, the Company and the Investors agree that the Company will not be
liable for any liquidated damages under this Section 2(a)(ii) with respect to
any Common Warrant Shares or Pre-Funded Warrant Shares prior to their issuance.

(b)    Expenses. The Company will pay all expenses associated with each
Registration Statement, including filing and printing fees, the Company’s
counsel and accounting fees and expenses, costs associated with clearing the
Registrable Securities for sale under applicable state securities laws and
listing fees, but excluding discounts, commissions, fees of underwriters,
selling brokers, dealer managers or similar securities industry professionals
with respect to the Registrable Securities being sold.

(c)    Effectiveness.

(i)    The Company shall use commercially reasonable efforts to have each
Registration Statement declared effective as soon as practicable. The Company
shall notify the Investors by facsimile or e-mail as promptly as practicable,
and in any event, within twenty-four (24) hours, after any Registration
Statement is declared effective and shall simultaneously provide the Investors
with copies of any related Prospectus to be used in connection with the sale or
other disposition of the securities covered thereby. If (A)(x) a Registration
Statement covering the Registrable Securities that is filed with the SEC
pursuant to Section 2(a)(i) is not declared effective by the SEC prior to the
earlier of (i) five (5) Business Days after the SEC informs the Company that no
review of such Registration Statement will be made or that the SEC has no
further comments on such Registration Statement or (ii) the 90th day after the
Closing Date (or the 120th day if the SEC reviews such Registration Statement),
or (y) a Shelf Registration Statement is not declared effective by the SEC prior
to the earlier of (i) five (5) Business Days after the SEC informs the Company
that no review of such Shelf Registration Statement will be made or that the SEC
has no further comments on such Shelf Registration Statement or (ii) the 90th
day after the Qualification Deadline (or the 120th day if the SEC reviews such
Shelf Registration Statement), or (B) after a Registration Statement has been
declared effective by the SEC, sales cannot be made pursuant to such
Registration Statement for

 

3



--------------------------------------------------------------------------------

any reason (including without limitation by reason of a stop order, or the
Company’s failure to update such Registration Statement), but excluding any
Allowed Delay (as defined below) or the inability of any Investor to sell the
Registrable Securities covered thereby due to market conditions, then the
Company will make pro rata payments to each Investor or its designees then
holding Registrable Securities, as liquidated damages and not as a penalty, in
an amount equal to 1% of the aggregate amount invested by such Investor for the
Registrable Securities then held by such Investor for each 30-day period or pro
rata for any portion thereof following the date by which such Registration
Statement should have been effective (the “Blackout Period”). Such payments
shall constitute the Investors’ exclusive monetary remedy for such events, but
shall not affect the right of the Investors to seek injunctive relief. The
amounts payable as liquidated damages pursuant to this paragraph shall be paid
monthly within three (3) Business Days of the last day of each month following
the commencement of the Blackout Period until the termination of the Blackout
Period (the “Blackout Period Payment Date”). Such payments shall be made to each
Investor or its designees then holding Registrable Securities in cash. Interest
shall accrue at the rate of 1% per month on any such liquidated damages payments
that shall not be paid by the Blackout Payment Date until such amount is paid in
full. Notwithstanding the foregoing, the Company and the Investors agree that
the Company will not be liable for any liquidated damages under this
Section 2(c)(i) with respect to any Common Warrant Shares or Pre-Funded Warrant
Shares prior to their issuance.

(ii)    For not more than fifteen (15) consecutive days or for a total of not
more than thirty (30) days in any twelve (12) month period, the Company may
suspend the use of any Prospectus included in any Registration Statement
contemplated by this Section in the event that the Company determines in good
faith that such suspension is necessary to (A) delay the disclosure of material
non-public information concerning the Company, the disclosure of which at the
time is not, in the good faith opinion of the Company, in the best interests of
the Company or (B) amend or supplement the affected Registration Statement or
the related Prospectus so that such Registration Statement or Prospectus shall
not include an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in the case of the Prospectus in light of the circumstances under which they
were made, not misleading (an “Allowed Delay”); provided, that the Company shall
promptly (a) notify each Investor in writing of the commencement of an Allowed
Delay, but shall not (without the prior written consent of an Investor) disclose
to such Investor any material non-public information giving rise to an Allowed
Delay, (b) advise the Investors in writing to cease all sales under such
Registration Statement until the end of the Allowed Delay and (c) use
commercially reasonable efforts to terminate an Allowed Delay as promptly as
practicable.

(d)    Rule 415; Cutback. If at any time the SEC takes the position that the
offering of some or all of the Registrable Securities in a Registration
Statement is not eligible to be made on a delayed or continuous basis under the
provisions of Rule 415 under the 1933 Act or requires any Investor to be named
as an “underwriter,” the Company shall use commercially reasonable efforts to
persuade the SEC that the offering contemplated by such Registration Statement
is a valid secondary offering and not an offering “by or on behalf of the
issuer” as defined in Rule 415 and that none of the Investors is an
“underwriter.” The Investors shall have the right to select one legal counsel to
review and oversee any registration or matters pursuant to this Section 2(d),
including participation in any meetings or discussions with the SEC regarding

 

4



--------------------------------------------------------------------------------

the SEC’s position and to comment on any written submission made to the SEC with
respect thereto, which counsel shall be designated by the holders of a majority
of the Registrable Securities. No such written submission with respect to this
matter shall be made to the SEC to which the Investors’ counsel reasonably
objects. In the event that, despite the Company’s commercially reasonable
efforts and compliance with the terms of this Section 2(d), the SEC refuses to
alter its position, the Company shall (i) remove from such Registration
Statement such portion of the Registrable Securities (the “Cut Back Shares”)
and/or (ii) agree to such restrictions and limitations on the registration and
resale of the Registrable Securities as the SEC may require to assure the
Company’s compliance with the requirements of Rule 415 (collectively, the “SEC
Restrictions”); provided, however, that the Company shall not agree to name any
Investor as an “underwriter” in such Registration Statement without the prior
written consent of such Investor. Any cut-back imposed on the Investors pursuant
to this Section 2(d) shall be allocated among the Investors on a pro rata basis
and shall be applied first to any of the Registrable Securities of such Investor
as such Investor shall designate, unless the SEC Restrictions otherwise require
or provide or the Investors otherwise agree. If the Company has not effected the
registration of all of the Cut Back Shares as of the first anniversary of the
Closing Date, the Company will remove from any Registration Statement that has
been filed but not yet declared effective any Cut Back Shares that have ceased
to be Registrable Securities and thereafter only file Registration Statements
that cover Cut Back Shares that are Registrable Securities. From and after the
Restriction Termination Date (as defined below) applicable to any Cut Back
Shares, all of the provisions of this Section 2 (including the Company’s
obligations with respect to the filing of a Registration Statement and its
obligations to use commercially reasonable efforts to have such Registration
Statement declared effective within the time periods set forth herein and the
liquidated damages provisions relating thereto) shall again be applicable to
such Cut Back Shares; provided, however, that (i) the Filing Deadline and/or the
Qualification Deadline, as applicable, for such Registration Statement including
such Cut Back Shares shall be ten (10) Business Days after such Restriction
Termination Date, and (ii) the date by which the Company is required to obtain
effectiveness with respect to such Cut Back Shares under Section 2(c) shall be
the 90th day immediately after the Restriction Termination Date (or the 120th
day if the SEC reviews such Registration Statement) Notwithstanding the
foregoing, no liquidated damages shall accrue as to any Cut Back Shares until
such date as the Company is able to effect the registration of such Cut Back
Shares in accordance with any SEC Restrictions applicable to such Cut Back
Shares (such date, the “Restriction Termination Date”); provided, however, that
if any Cut Back Shares that are Registrable Securities have not been registered
under a Registration Statement that has been declared effective by the SEC as of
the first anniversary of the Closing Date, the Company will make pro rata
payments to each Investor or its designees then holding such unregistered Cut
Back Shares, as liquidated damages and not as a penalty, in an amount equal to
2% of the aggregate amount invested by such Investor for such Cut Back Shares
then held by such Investor for each 30-day period or pro rata for any portion
thereof following the first anniversary of the Closing Date until such Cut Back
Shares are registered. Such payments shall constitute the Investors’ exclusive
monetary remedy for such events, but shall not affect the right of the Investors
to seek injunctive relief. The amounts payable as liquidated damages pursuant to
this paragraph shall be paid in cash monthly within three (3) Business Days of
the last day of each month following the first anniversary of the Closing Date
until registration of the Cut Back Shares. Interest shall accrue at the rate of
1% per month on any such liquidated damages payments that shall not be paid when
required until such amount is paid in full. Notwithstanding

 

5



--------------------------------------------------------------------------------

the foregoing, the Company and the Investors agree that the Company will not be
liable for (i) any liquidated damages under this Section 2(d) with respect to
any Common Warrant Shares or Pre-Funded Warrant Shares prior to their issuance
or (ii) liquidated damages under Section 2(a) or Section 2(c) (due to a failure
to comply with Section 2(c)(i)(A)) with respect to Cut Back Shares after the
first anniversary of the Closing Date for which liquidated damages are being
paid under this Section 2(d).

3.    Company Obligations. The Company will use commercially reasonable efforts
to effect the registration of the Registrable Securities in accordance with the
terms hereof, and pursuant thereto the Company will, as expeditiously as
possible:

(a)    use commercially reasonable efforts to cause such Registration Statement
to become effective and to remain continuously effective for a period that will
terminate upon the earlier of (i) the date on which all Registrable Securities
covered by such Registration Statement as amended from time to time, have been
sold, and (ii) the date on which all Registrable Securities covered by such
Registration Statement may be sold without restriction or limitation pursuant to
Rule 144 and without the requirement to be in compliance with Rule 144(c)(1) (or
any successor thereto) promulgated under the 1933 Act (the “Effectiveness
Period”) and advise the Investors promptly in writing when the Effectiveness
Period has expired;

(b)    prepare and file with the SEC such amendments and post-effective
amendments to such Registration Statement and the related Prospectus as may be
necessary to keep such Registration Statement effective for the Effectiveness
Period and to comply with the provisions of the 1933 Act and the 1934 Act with
respect to the distribution of all of the Registrable Securities covered
thereby;

(c)    provide copies to and permit any counsel designated by the Investors to
review each Registration Statement and all amendments and supplements thereto no
fewer than three (3) Business Days prior to their filing with the SEC and not
file any document to which such counsel reasonably objects;

(d)    furnish to each Investor whose Registrable Securities are included in any
Registration Statement (i) promptly after the same is prepared and filed with
the SEC, if requested by the Investor, one (1) copy of any Registration
Statement and any amendment thereto, each preliminary prospectus and Prospectus
and each amendment or supplement thereto, and each letter written by or on
behalf of the Company to the SEC or the staff of the SEC, and each item of
correspondence from the SEC or the staff of the SEC, in each case relating to
such Registration Statement (other than any portion of any thereof which
contains information for which the Company has sought confidential treatment),
and (ii) such number of copies of a Prospectus, including a preliminary
prospectus, and all amendments and supplements thereto and such other documents
as each Investor may reasonably request in order to facilitate the disposition
of the Registrable Securities owned by such Investor that are covered by such
Registration Statement;

(e)    use commercially reasonable efforts to (i) prevent the issuance of any
stop order or other suspension of effectiveness and, (ii) if such order is
issued, obtain the withdrawal of any such order at the earliest practical
moment;

 

6



--------------------------------------------------------------------------------

(f)    prior to any public offering of Registrable Securities, use commercially
reasonable efforts to register or qualify or cooperate with the Investors and
their counsel in connection with the registration or qualification of such
Registrable Securities for the offer and sale under the securities or blue sky
laws of such jurisdictions requested by the Investors and do any and all other
commercially reasonable acts or things necessary or advisable to enable the
distribution in such jurisdictions of the Registrable Securities covered by the
Registration Statement; provided, however, that the Company shall not be
required in connection therewith or as a condition thereto to (i) qualify to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this Section 3(f), (ii) subject itself to general taxation in any
jurisdiction where it would not otherwise be so subject but for this
Section 3(f), or (iii) file a general consent to service of process in any such
jurisdiction;

(g)    use commercially reasonable efforts to cause all Registrable Securities
covered by a Registration Statement to be listed on each securities exchange,
interdealer quotation system or other market on which similar securities issued
by the Company are then listed;

(h)    use its commercially reasonable efforts to facilitate an underwritten
block trade if a Major Investor notifies the Company in writing of such
underwritten block trade at least five Business Days prior to the date that such
block trade is to commence;

(i)    promptly notify the Investors, at any time prior to the end of the
Effectiveness Period, upon discovery that, or upon the happening of any event as
a result of which, the Prospectus includes an untrue statement of a material
fact or omits to state any material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing, and promptly prepare, file with the SEC and furnish
to such holder a supplement to or an amendment of such Prospectus as may be
necessary so that such Prospectus shall not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing;

(j)    otherwise use commercially reasonable efforts to comply with all
applicable rules and regulations of the SEC under the 1933 Act and the 1934 Act,
including, without limitation, Rule 172 under the 1933 Act, file any final
Prospectus, including any supplement or amendment thereof, with the SEC pursuant
to Rule 424 under the 1933 Act, promptly inform the Investors in writing if, at
any time during the Effectiveness Period, the Company does not satisfy the
conditions specified in Rule 172 and, as a result thereof, the Investors are
required to deliver a Prospectus in connection with any disposition of
Registrable Securities and take such other actions as may be reasonably
necessary to facilitate the registration of the Registrable Securities
hereunder; and make available to its security holders, as soon as reasonably
practicable, but not later than the Availability Date (as defined below), an
earnings statement covering a period of at least twelve (12) months, beginning
after the effective date of each Registration Statement, which earnings
statement shall satisfy the provisions of Section 11(a) of the 1933 Act,
including Rule 158 promulgated thereunder (for the purpose of this subsection
3(i), “Availability Date” means the 45th day following the end of the fourth
fiscal quarter that includes the effective date of such Registration Statement,
except that, if such fourth fiscal quarter is the last quarter of the Company’s
fiscal year, “Availability Date” means the 90th day after the end of such fourth
fiscal quarter); and

 

7



--------------------------------------------------------------------------------

(k)    with a view to making available to the Investors the benefits of Rule 144
(or its successor rule) and any other rule or regulation of the SEC that may at
any time permit the Investors to sell shares of Common Stock to the public
without registration, the Company covenants and agrees to: (i) make and keep
public information available, as those terms are understood and defined in
Rule 144, until the earlier of (A) six months after such date as all of the
Registrable Securities may be sold without restriction by the holders thereof
pursuant to Rule 144 or any other rule of similar effect or (B) such date as all
of the Registrable Securities shall have been resold; (ii) file with the SEC in
a timely manner all reports and other documents required of the Company under
the 1934 Act; and (iii) furnish to each Investor upon request, as long as such
Investor owns any Registrable Securities, (A) a written statement by the Company
that it has complied with the reporting requirements of the 1934 Act, (B) a copy
of the Company’s most recent Annual Report on Form 10-K or Quarterly Report on
Form 10-Q, and (C) such other information as may be reasonably requested in
order to avail such Investor of any rule or regulation of the SEC that permits
the selling of any such Registrable Securities without registration.

4.    Due Diligence Review; Information. The Company shall, upon reasonable
prior notice, make available, during normal business hours, for inspection and
review by the Investors, advisors to and representatives of the Investors (who
may or may not be affiliated with the Investors and who are reasonably
acceptable to the Company) (collectively, the “Inspectors”), all pertinent
financial and other records, and all other corporate documents and properties of
the Company (collectively, the “Records”) as may be reasonably necessary for the
purpose of such review, and cause the Company’s officers, directors and
employees, within a reasonable time period, to supply all such information
reasonably requested by the Inspectors (including, without limitation, in
response to all questions and other inquiries reasonably made or submitted by
any of them), prior to and from time to time after the filing and effectiveness
of such Registration Statement for the sole purpose of enabling the Investors
and their accountants and attorneys to conduct initial and ongoing due diligence
with respect to the Company and the accuracy of such Registration Statement;
provided, however, that each Inspector shall agree to hold in strict confidence
and shall not make any disclosure (except to such Investor) or use of any Record
or other information which the Company determines in good faith to be
confidential, and of which determination the Inspectors are so notified, unless
(a) the disclosure of such Records is necessary to avoid or correct a
misstatement or omission in any Registration Statement or is otherwise required
under the 1933 Act, (b) the release of such Records is ordered pursuant to a
final, non-appealable subpoena or order from a court or government body of
competent jurisdiction, or (c) the information in such Records has been made
generally available to the public other than by disclosure in violation of this
Section 4 or any other Transaction Document.

Notwithstanding the foregoing, the Company shall not disclose material nonpublic
information to the Investors, or to advisors to or representatives of the
Investors, unless prior to disclosure of such information the Company identifies
such information as being material nonpublic information and provides the
Investors, such advisors and representatives with the opportunity to accept or
refuse to accept such material nonpublic information for review and any Investor
wishing to obtain such information enters into an appropriate confidentiality
agreement with the Company with respect thereto.

 

8



--------------------------------------------------------------------------------

5.    Obligations of the Investors.

(a)    Each Investor shall furnish in writing to the Company such information
regarding itself, the Registrable Securities held by it and the intended method
of disposition of the Registrable Securities held by it, as shall be reasonably
required to effect the registration of such Registrable Securities and shall
execute such documents in connection with such registration as the Company may
reasonably request. At least ten (10) Business Days prior to the first
anticipated filing date of any Registration Statement, the Company shall notify
each Investor of the information the Company requires from such Investor if such
Investor elects to have any of the Registrable Securities included in such
Registration Statement. An Investor shall provide such information to the
Company at least two (2) Business Days prior to the first anticipated filing
date of such Registration Statement if such Investor elects to have any of the
Registrable Securities included in such Registration Statement.

(b)    Each Investor, by its acceptance of the Registrable Securities, agrees to
cooperate with the Company as reasonably requested by the Company in connection
with the preparation and filing of a Registration Statement hereunder, unless
such Investor has notified the Company in writing of its election to exclude all
of its Registrable Securities from such Registration Statement.

(c)    Each Investor agrees that, upon receipt of any notice from the Company of
either (i) the commencement of an Allowed Delay pursuant to Section 2(c)(i) or
(ii) the happening of an event pursuant to Section 3(h) hereof, such Investor
will immediately discontinue disposition of Registrable Securities pursuant to
any Registration Statement covering such Registrable Securities, until the
Investor is advised by the Company that such dispositions may again be made.

(d)    Each Investor covenants and agrees that it will comply with the
prospectus delivery requirements of the 1933 Act as applicable to it or an
exemption therefrom in connection with sales of Registrable Securities pursuant
to any Registration Statement.

6.    Indemnification.

(a)    Indemnification by the Company. The Company will indemnify and hold
harmless each Investor and its officers, directors, members, employees and
agents, successors and assigns, and each other person, if any, who controls such
Investor within the meaning of the 1933 Act, against any losses, claims, damages
or liabilities, joint or several, to which they may become subject under the
1933 Act or otherwise, insofar as such losses, claims, damages or liabilities
(or actions in respect thereof) arise out of or are based upon: (i) any untrue
statement or alleged untrue statement or omission or alleged omission of any
material fact contained in any Registration Statement, any preliminary
Prospectus or final Prospectus, or any amendment or supplement thereof; (ii) any
blue sky application or other document executed by the Company specifically for
that purpose or based upon written information furnished by the Company filed in
any state or other jurisdiction in order to qualify any or all of the
Registrable Securities under

 

9



--------------------------------------------------------------------------------

the securities laws thereof (any such application, document or information
herein called a “Blue Sky Application”); (iii) the omission or alleged omission
to state in a Blue Sky Application a material fact required to be stated therein
or necessary to make the statements therein not misleading; (iv) any violation
by the Company or its agents of any rule or regulation promulgated under the
1933 Act applicable to the Company or its agents and relating to action or
inaction required of the Company in connection with such registration; or
(v) any failure to register or qualify the Registrable Securities included in
any such Registration Statement in any state where the Company or its agents has
affirmatively undertaken or agreed in writing that the Company will undertake
such registration or qualification on an Investor’s behalf and will reimburse
such Investor, and each such officer, director or member and each such
controlling person for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that the Company will not be liable in
any such case if and to the extent that any such loss, claim, damage or
liability arises out of or is based upon (i) an untrue statement or alleged
untrue statement or omission or alleged omission so made in conformity with
information furnished by such Investor or any such controlling person in writing
specifically for use in such Registration Statement or Prospectus, (ii) the use
by an Investor of an outdated or defective Prospectus after the Company has
notified such Investor in writing that such Prospectus is outdated or defective
or (iii) an Investor’s failure to send or give a copy of the Prospectus or
supplement (as then amended or supplemented), if required (and not exempted) to
the Persons asserting an untrue statement or omission or alleged untrue
statement or omission at or prior to the written confirmation of the sale of
Registrable Securities.

(b)    Indemnification by the Investors. Each Investor agrees, severally but not
jointly, to indemnify and hold harmless, to the fullest extent permitted by law,
the Company, its directors, officers, employees, stockholders and each person
who controls the Company (within the meaning of the 1933 Act) against any
losses, claims, damages, liabilities and expense (including reasonable attorney
fees) resulting from any untrue statement of a material fact or any omission of
a material fact required to be stated in any Registration Statement or
Prospectus or preliminary Prospectus or amendment or supplement thereto or
necessary to make the statements therein not misleading, to the extent, but only
to the extent that such untrue statement or omission is contained in any
information furnished in writing by such Investor to the Company specifically
for inclusion in such Registration Statement or Prospectus or amendment or
supplement thereto. In no event shall the liability of an Investor be greater in
amount than the dollar amount of the proceeds (net of all expense paid by such
Investor in connection with any claim relating to this Section 6 and the amount
of any damages such Investor has otherwise been required to pay by reason of
such untrue statement or omission) received by such Investor upon the sale of
the Registrable Securities included in such Registration Statement giving rise
to such indemnification obligation.

(c)    Conduct of Indemnification Proceedings. Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided that any person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such person unless (a) the indemnifying party
has agreed to pay such

 

10



--------------------------------------------------------------------------------

fees or expenses, (b) the indemnifying party shall have failed to assume the
defense of such claim and employ counsel reasonably satisfactory to such person
or (c) in the reasonable judgment of any such person, based upon written advice
of its counsel, a conflict of interest exists between such person and the
indemnifying party with respect to such claims (in which case, if the person
notifies the indemnifying party in writing that such person elects to employ
separate counsel at the expense of the indemnifying party, the indemnifying
party shall not have the right to assume the defense of such claim on behalf of
such person); and provided, further, that the failure of any indemnified party
to give notice as provided herein shall not relieve the indemnifying party of
its obligations hereunder, except to the extent that such failure to give notice
shall materially adversely affect the indemnifying party in the defense of any
such claim or litigation. It is understood that the indemnifying party shall
not, in connection with any proceeding in the same jurisdiction, be liable for
fees or expenses of more than one separate firm of attorneys at any time for all
such indemnified parties. No indemnifying party will, except with the consent of
the indemnified party, which shall not be unreasonably withheld or conditioned,
consent to entry of any judgment or enter into any settlement that does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such indemnified party of a release from all liability in respect of such
claim or litigation.

(d)    Contribution. If for any reason the indemnification provided for in the
preceding paragraphs (a) and (b) is unavailable to an indemnified party or
insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect the relative fault of the
indemnified party and the indemnifying party, as well as any other relevant
equitable considerations. No person guilty of fraudulent misrepresentation
within the meaning of Section 11(f) of the 1933 Act shall be entitled to
contribution from any person not guilty of such fraudulent misrepresentation. In
no event shall the contribution obligation of a holder of Registrable Securities
be greater in amount than the dollar amount of the proceeds (net of all expenses
paid by such holder in connection with any claim relating to this Section 6 and
the amount of any damages such holder has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission) received by it upon the sale of the Registrable Securities giving rise
to such contribution obligation.

7.    Miscellaneous.

(a)    Effective Date. This Agreement shall be effective as of the Closing, and
if the Closing has not occurred on or prior to fifth Trading Day following the
date of the Securities Purchase Agreement, unless otherwise mutually agreed,
then this Agreement shall be null and void.

(b)    Amendments and Waivers. This Agreement may be amended only by a writing
signed by the Company and the Required Investors. The Company may take any
action herein prohibited, or omit to perform any act herein required to be
performed by it, only if the Company shall have obtained the written consent to
such amendment, action or omission to act, of the Required Investors.
Notwithstanding the foregoing, this Agreement may not be amended and the
observance of any term of this Agreement may not be waived with respect to any
Investor without the written consent of such Investor unless such amendment or
waiver applies to all Investors in the same fashion.

 

11



--------------------------------------------------------------------------------

(c)    Notices. All notices and other communications provided for or permitted
hereunder shall be made as set forth in Section 9.4 of the Purchase Agreement.

(d)    Assignments and Transfers by Investors. The provisions of this Agreement
shall be binding upon and inure to the benefit of the Investors and their
respective successors and assigns. An Investor may transfer or assign, in whole
or from time to time in part, to one or more persons its rights hereunder in
connection with the transfer of Registrable Securities by such Investor to such
person, provided that such Investor complies with all laws applicable thereto,
and the provisions of the Purchase Agreement, and provides written notice of
assignment to the Company promptly after such assignment is effected, and such
person agrees in writing to be bound by all of the provisions contained herein.

(e)    Assignments and Transfers by the Company. This Agreement may not be
assigned by the Company (whether by operation of law or otherwise) without the
prior written consent of the Required Investors, provided, however, that in the
event that the Company is a party to a merger, consolidation, share exchange or
similar business combination transaction in which the Common Stock is converted
into the equity securities of another Person, from and after the effective time
of such transaction, such Person shall, by virtue of such transaction, be deemed
to have assumed the obligations of the Company hereunder, the term “Company”
shall be deemed to refer to such Person and the term “Registrable Securities”
shall be deemed to include the securities received by the Investors in
connection with such transaction unless such securities are otherwise freely
tradable by the Investors after giving effect to such transaction.

(f)    Benefits of the Agreement. The terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective permitted
successors and assigns of the parties. Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

(g)    Counterparts; Faxes. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed via facsimile, which shall be deemed an original.

(h)    Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

(i)    Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not

 

12



--------------------------------------------------------------------------------

invalidate or render unenforceable such provision in any other jurisdiction. To
the extent permitted by applicable law, the parties hereby waive any provision
of law which renders any provisions hereof prohibited or unenforceable in any
respect.

(j)    Further Assurances. The parties shall execute and deliver all such
further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.

(k)    Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.

(l)    Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of New York without regard to the choice of law principles
thereof. Each of the parties hereto irrevocably submits to the exclusive
jurisdiction of the courts of the State of New York located in New York County
and the United States District Court for the Southern District of New York for
the purpose of any suit, action, proceeding or judgment relating to or arising
out of this Agreement and the transactions contemplated hereby. Service of
process in connection with any such suit, action or proceeding may be served on
each party hereto anywhere in the world by the same methods as are specified for
the giving of notices under this Agreement. Each of the parties hereto
irrevocably consents to the jurisdiction of any such court in any such suit,
action or proceeding and to the laying of venue in such court. Each party hereto
irrevocably waives any objection to the laying of venue of any such suit, action
or proceeding brought in such courts and irrevocably waives any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A
TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS
THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.

[remainder of page intentionally left blank]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

 

COMPANY:   AILERON THERAPEUTICS, INC.   By:  

/s/ Manuel C. Alves Aivado

  Name:   Manuel C. Alves Aivado   Title:   Chief Executive Officer

 

14



--------------------------------------------------------------------------------

INVESTOR:

   

SATTER MEDICAL TECHNOLOGY PARTNERS, L.P.

 

By: Satter Medical Technology GP, L.P

Its:  General Partner

 

By: Satter Medical Technology UGP, LLC

Its:  General Partner

 

By: Muneer A. Satter Revocable Trust

Its:  Managing Member

    By:   /s/ Muneer A. Satter     Name:   Muneer A. Satter     Title:   Trustee

 

INVESTOR:

   

ARMISTICE CAPITAL MASTERFUND LLC

    By:  

/s/ Anthony Cordone

    Name:   Anthony Cordone     Title:   CFO

 

INVESTOR:

   

Jennison Global Healthcare Master Fund, Ltd.

 

By: Jennison Associates LLC, as the Investment Manager of Jennison Global
Healthcare Master Fund, Ltd.

    By:   /s/ David Chan     Name:   David Chan     Title:   Managing Director
of Jennison Associates LLC

 

INVESTOR:

   

Prudential Sector Funds, Inc. – PGIM Jennison Health Sciences Fund

 

By: Jennison Associates LLC, as the Subadvisor of Prudential Sector Funds, Inc.
– PGIM Jennison Health Sciences Fund

    By:   /s/ David Chan     Name:   David Chan     Title:   Managing Director
of Jennison Associates LLC

 

INVESTOR:

   

Jenop Global Healthcare Fund Limited

 

By: Jennison Associates LLC, as the Investment Manager of Jenop Global
Healthcare Fund Limited

    By:   /s/ David Chan     Name:   David Chan     Title:   Managing Director
of Jennison Associates LLC

 

INVESTOR:

        By:   /s/ Scott Kapnick     Name:   Scott Kapnick    

Title:

 

 

INVESTOR:

   

SABBY VOLATILITY WARRANT MASTER FUND, LTD.

    By:   /s/ Robert Grundstein     Name:   Robert Grundstein     Title:   COO
of Investment Manager

 

INVESTOR:

   

SIGMA EMERGING MARKETS LTD.

    By:   /s/ Rafael Urquia II     Name:   Rafael Urquia II     Title:  
Secretary

 

INVESTOR:

   

CVF, LLC

    By:   /s/ Gerrit Adams     Name:   Gerrit Adams     Title:   Senior
Associate

 

INVESTOR:

   

Empery Asset Master, LTD

 

By: Empery Asset Management, LP, its authorized agent

    By:   /s/ Brett S. Director     Name:   Brett S. Director     Title:  
General Counsel of Empery Asset Management, LP

 

INVESTOR:

   

Empery Tax Efficient, LP

 

By: Empery Asset Management, LP, its authorized agent

    By:   /s/ Brett S. Director     Name:   Brett S. Director     Title:  
General Counsel of Empery Asset Management, LP

 

INVESTOR:

   

Empery Tax Efficient II, LP

 

By: Empery Asset Management, LP, its authorized agent

    By:   /s/ Brett S. Director     Name:   Brett S. Director     Title:  
General Counsel of Empery Asset Management, LP

 

INVESTOR:

   

Lincoln Park Capital Fund, LLC

 

By: Lincoln Park Capital LLC

 

By: Rockledge Capital Corporation

    By:   /s/ Joshua Scheinfeld     Name:   Joshua Scheinfeld     Title:  
President

 

INVESTOR:

   

DAFNA Lifescience LP

    By:   /s/ Fariba Ghodsian     Name:   Fariba Ghodsian     Title:   C.I.O.

 

INVESTOR:

   

DAFNA Lifescience Select LP

    By:   /s/ Fariba Ghodsian     Name:   Fariba Ghodsian     Title:   C.I.O.

 

INVESTOR:

   

Intracoastal Capital LLC

    By:   /s/ Keith Goodman     Name:   Keith Goodman     Title:   Authorized
Signatory

 

INVESTOR:

   

CVI Investments Inc.

 

By: Heights Capital Management Its Authorized Agent

    By:   /s/ Martin Kobinger     Name:   Martin Kobinger     Title:  
Investment Manager

 

INVESTOR:

        By:   /s/ Josef von Rickenbach     Name:   Josef von Rickenbach    
Title:   Mg. Dir.

 

INVESTOR:

   

Terry J. Gottlieb Revocable Trust

    By:   /s/ Terry Gottlieb     Name:   Terry Gottlieb     Title:   Trustee



--------------------------------------------------------------------------------

Plan of Distribution

The selling stockholders, which as used herein includes donees, pledgees,
transferees or other successors-in-interest selling shares of common stock or
interests in shares of common stock received after the date of this prospectus
from a selling stockholder as a gift, pledge, partnership distribution or other
transfer, may, from time to time, sell, transfer or otherwise dispose of any or
all of their shares of common stock or interests in shares of common stock on
any stock exchange, market or trading facility on which the shares are traded or
in private transactions. These dispositions may be at fixed prices, at
prevailing market prices at the time of sale, at prices related to the
prevailing market price, at varying prices determined at the time of sale, or at
negotiated prices.

The selling stockholders may use any one or more of the following methods when
disposing of shares or interests therein:

 

  •  

ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

  •  

block trades in which the broker-dealer will attempt to sell the shares as
agent, but may position and resell a portion of the block as principal to
facilitate the transaction;

 

  •  

purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

  •  

an exchange distribution in accordance with the rules of the applicable
exchange;

 

  •  

privately negotiated transactions;

 

  •  

short sales effected after the date the registration statement of which this
prospectus is a part is declared effective by the SEC;

 

  •  

through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;

 

  •  

broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

 

  •  

a combination of any such methods of sale; and

 

  •  

any other method permitted by applicable law.

The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock, from time to time, under
this prospectus, or under an amendment to this prospectus under Rule 424(b)(3)
or other applicable provision of the Securities Act amending the list of selling
stockholders to include the pledgee, transferee or other successors in interest
as selling stockholders under this prospectus. The selling stockholders also may
transfer the shares of common stock in other circumstances, in which case the
transferees, pledgees or other successors in interest will be the selling
beneficial owners for purposes of this prospectus.



--------------------------------------------------------------------------------

In connection with the sale of our common stock or interests therein, the
selling stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume. The selling
stockholders may also sell shares of our common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities. The selling
stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).

The aggregate proceeds to the selling stockholders from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any. Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents. We will not receive any of the proceeds from this offering. Upon
any exercise of the warrants by payment of cash, however, we will receive the
exercise price of the warrants.

The selling stockholders also may resell all or a portion of the shares in open
market transactions in reliance upon Rule 144 under the Securities Act of 1933,
provided that they meet the criteria and conform to the requirements of that
rule.

The selling stockholders and any underwriters, broker-dealers or agents that
participate in the sale of the common stock or interests therein may be
“underwriters” within the meaning of Section 2(11) of the Securities Act. Any
discounts, commissions, concessions or profit they earn on any resale of the
shares may be underwriting discounts and commissions under the Securities Act.
Selling stockholders who are “underwriters” within the meaning of Section 2(11)
of the Securities Act will be subject to the prospectus delivery requirements of
the Securities Act.

To the extent required, the shares of our common stock to be sold, the names of
the selling stockholders, the respective purchase prices and public offering
prices, the names of any agents, dealer or underwriter, any applicable
commissions or discounts with respect to a particular offer will be set forth in
an accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.

In order to comply with the securities laws of some states, if applicable, the
common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers. In addition, in some states the common stock may
not be sold unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.



--------------------------------------------------------------------------------

We have advised the selling stockholders that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of shares in the market
and to the activities of the selling stockholders and their affiliates. In
addition, to the extent applicable we will make copies of this prospectus (as it
may be supplemented or amended from time to time) available to the selling
stockholders for the purpose of satisfying the prospectus delivery requirements
of the Securities Act. The selling stockholders may indemnify any broker-dealer
that participates in transactions involving the sale of the shares against
certain liabilities, including liabilities arising under the Securities Act.

We have agreed to indemnify the selling stockholders against liabilities,
including liabilities under the Securities Act and state securities laws,
relating to the registration of the shares offered by this prospectus.

We have agreed with the selling stockholders to keep the registration statement
of which this prospectus constitutes a part effective until the earlier of
(1) such time as all of the shares covered by this prospectus have been disposed
of pursuant to and in accordance with such registration statement or (2) the
date on which all of the shares may be sold without restriction pursuant to
Rule 144 of the Securities Act.